EXHIBIT 10.115

 

NOTICE OF RESTRICTED STOCK AWARD

under the

1987 MICROSEMI CORPORATION STOCK PLAN

 

Name of Grantee:

 

«First_Name» «Last_Name»

Date of Grant:

 

 

This Notice evidences that you have been granted shares of Common Stock, par
value $.20 per share (the “Restricted Shares”) of Microsemi Corporation (the
“Company”) pursuant and subject to the terms and conditions of the 1987
Microsemi Corporation Stock Plan (as amended from time to time, the “Plan”). The
Restricted Shares are initially nontransferable and are subject to a substantial
risk of forfeiture. Pending the lapse of these restrictions, the Restricted
Shares shall bear applicable restrictive legends and shall be held in the
custody of a custodian acceptable to the Company. The amount of Restricted
Shares and the time relative to the Date of Grant on which such restrictions
shall lapse are set forth in the following table:

 

 

 

Restrictions Lapse

 

 

 

as to These Respective

 

 

 

Numbers of Shares

 

On Sixth (6th) Anniv.

 

 

 

On Fifth (5th) Anniv.

 

 

 

On Fourth (4th) Anniv.

 

 

 

On Third (3rd) Anniv.

 

 

 

On Second (2nd) Anniv.

 

 

 

On First (1st) Anniv.

 

 

 

On Date of Grant

 

 

 

Total of above Numbers of Shares

 

 

 

Subject to this Grant:

 

 

 

 

Please read this Notice of Restricted Stock Award (“Notice”) and the attached or
linked Restricted Stock Agreement, the Plan and the Plan Prospectus. This
Restricted Stock Award is subject to and governed by the terms and conditions of
the Plan, as well as this Notice and the accompanying or linked Restricted Stock
Agreement, each of which are made a part of one agreement (this “Agreement”).

 

The date and amount of this grant will be reflected on the Merrill Lynch
AwardChoice administration system and you must accept or decline this grant via
the AwardChoice system. To access the AwardChoice system, login to
http://www.benefits.ml.com. Your acceptance of these terms indicates your
agreement that this Restricted Stock Award is granted under and governed by the
terms and conditions of this Notice, the Plan, and the attached or linked
Restricted Stock Agreement, both of which are made a part of this document.

 

If this is your first grant under the Plan, Merrill Lynch will mail you a
personal identification number (“PIN”). You will use this PIN to create an
account with Merrill Lynch. Should you have any questions regarding account
setup, you may contact Merrill Lynch at (877) 767-2404 within the United States
or (609) 818-8894 outside the United States.

 

[The Following Signature Block Appears In Manually Signed Copies]

 

 

MICROSEMI CORPORATION

 

 

 

 

By:

 

 

 

Name:

James J. Peterson

 

Title:

President & CEO

 

--------------------------------------------------------------------------------


 

MICROSEMI CORPORATION

 

RESTRICTED STOCK AGREEMENT

UNDER THE 1987 MICROSEMI CORPORATION STOCK PLAN

 

THIS RESTRICTED STOCK AGREEMENT (“Agreement”), made as of the Date of Grant,
accompanies a Notice of Restricted Stock Award (“Notice”), between Microsemi
Corporation, a Delaware corporation (the “Company”) and the Restricted Stock
grantee (“Grantee”), whose identity is as set forth in the Notice.

 

WHEREAS, the Company desires to afford Grantee an opportunity to own shares of
the Company’s authorized common stock, par value $0.20 (the “Common Stock”) in
order to carry out the purposes of and pursuant to the 1987 Microsemi
Corporation Stock Plan (as amended from time to time, the “Plan”); and

 

WHEREAS, the Company desires to grant Grantee restricted shares on the terms and
subject to the conditions of this Agreement, including the terms and conditions
of the Plan and of the Notice, which are incorporated herein;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable considerations, the parties have agreed, and do
hereby agree, as follows:

 

Section 1. Grant of Restricted Shares

 

On the terms and conditions set forth in the Notice and on the further terms and
conditions set forth in or incorporated into this Agreement, the Company grants
to the Grantee the number of shares set forth in the Notice (the “Restricted
Shares”) which have restrictions that lapse at the times and in the respective
amounts as provided in the Notice. The Notice sets forth the amounts as to which
these restrictions lapse on the Date of Grant or on one or more anniversaries
thereof, as specified in the Notice. To the extent any information in the
Notice, this Agreement, or other information provided by the Company conflicts
with the Plan, the terms and conditions of the Plan shall control. All
capitalized terms in the Notice shall have the meanings ascribed to them in this
Agreement.

 

Section 2. Termination of Relationship, Disability, or Death

 

In the event of the termination for any reason of the last to exist of any of
the following relationships between the Grantee and the Company or any of its
subsidiaries: as a director, as an officer, or as an employee or other service
provider or consultant, any Restricted Shares granted to the Grantee with
respect to which the restrictions have not lapsed will be forfeited immediately;
provided, however, that if the Grantee’s relationship with the Company ceases
due to the death of the Grantee, the restrictions shall immediately lapse for
all Restricted Shares granted to the Grantee under this Agreement with respect
to which the restrictions shall have not previously lapsed. The Grantee shall
execute such assignments, documents and further instruments as the Company may
request in order to evidence any forfeiture.

 

Section 3. Modification, Extension, and Renewal of Restrictions: Alteration of
Restriction Periods

 

Subject to the terms and conditions of the Plan, the Committee may modify the
restrictions applicable to any Restricted Stock Award in such a way as would be
consistent with the Plan and not less advantageous to the Grantee. Without
limitation of the foregoing, the Committee may at any time and from time to time
in its discretion designate shorter periods of time until the restrictions shall
lapse as for any of the Restricted Shares or modify any other terms or
conditions applicable to the Restricted Shares; provided, however, the Committee
shall have no obligation whatsoever to make any changes to the Restricted Stock
Award.

 

Section 4. Changes in Capital Structure

 

If the outstanding securities of the class then constituting the Restricted
Shares are increased, decreased or exchanged for or converted into cash,
property or a different number or kind of shares or securities, or if cash,
property or shares or securities are distributed in respect of such outstanding
securities constituting Restricted Shares, in either case as a result of a
reorganization, merger, consolidation, recapitalization, restructuring,
reclassification, dividend or other distribution, stock split, reverse stock
split, spin-off or the like, or if substantially all of the property and assets
of the Company are sold, then, unless the terms of such transaction shall
provide otherwise, the Committee shall make appropriate and proportionate
adjustments in the number and type of shares or

 

1

--------------------------------------------------------------------------------


 

other securities or cash or other property that may constitute the Restricted
Shares. Any amounts paid in respect of Restricted Shares shall be treated as
additional Restricted Shares and shall be subject to the same restrictions and
other terms and conditions that apply to the Restricted Shares with respect to
which such securities or assets are paid.

 

Section 5. Taxes

 

Grantee acknowledges that the tax consequences associated with the Restricted
Stock Award are complex and that the Company has urged the Grantee to review
with the Grantee’s own tax advisors the federal, state, and local tax
consequences of this Restricted Stock Award. The Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Grantee understands that Grantee (and not the Company) shall
be solely responsible for the amount and payment of Grantee’s own tax liability
that may arise as a result of the grant or lapsing of restrictions of the
Restricted Stock Award.

 

Section 6. Other Terms

 

The Notice sets forth the (i) number of Restricted Shares, (ii) Date of Grant of
the Restricted Shares, (iii) original schedule on which restrictions shall lapse
for the Restricted Shares, and (iv) any other performance criteria or other
conditions to the lapsing of restrictions

 

Section 7. Non-Transferability

 

As to all Restricted Shares whose restrictions shall not yet have lapsed, such
shares shall not be assignable or transferable except (i) by will or by the laws
of descent and distribution, or (ii) subject to the final sentence of this
Section 7, upon dissolution of marriage pursuant to a property settlement or
domestic relations order, or (iii) as permitted on a case-by-case basis in the
discretion of, and subject to such conditions as may be imposed by, the
Committee to permit transfers to immediate family members, family trusts or
family foundations of the Grantee under circumstances that would not adversely
affect the interests of the Company. Until such time as, and except to the
extent that, these restrictions lapse pursuant to this Agreement, the Restricted
Shares shall be evidenced by a certificate bearing a legend indicating that
restrictions on transfer exist under this Agreement.

 

Section 8. Compliance with Securities Laws

 

The obligation of the Company to sell, issue or deliver shares of its common
stock under the Plan is subject to all applicable federal, state and foreign
laws, rules and regulations and to such approvals by any governmental or
regulatory agency as may be required.

 

The Company shall not be required to register in a Grantee’s name or deliver any
shares of its common stock prior to the completion of any registration or
qualification of such shares under any federal, state or foreign law or any
ruling or regulation of any government body which the Committee shall, in its
sole discretion, determine to be necessary or advisable. The Plan constitutes an
unfunded arrangement for officers and other key executive and management
employees, and non-employee directors, consultants and service providers. Unless
the shares of the Company’s common stock constituting the Restricted Shares have
been registered under the Securities Act of 1933, as amended, or the Company has
determined that such registration is unnecessary, the Grantee may be required by
the Company to give a representation in writing that the Grantee will retain
such shares of Company common stock for his or her own account for investment
and not with a view to, or for sale in connection with, the distribution of any
part thereof, and the Company may issue stop transfer instructions to its
transfer agent. Furthermore, the Company may stamp any certificates representing
Restricted Shares with, among other things, a legend to the effect that such
shares have not been registered under the Securities Act of 1933 and that the
Common Stock may not be sold or transferred until so registered, or until an
opinion of counsel satisfactory to the Company is received to the effect that
such registration is not necessary. In the event the Restricted Shares issued
under the Agreement are registered under the Securities Act of 1933, as amended,
then such investment representations and legend restrictions pursuant to federal
securities law shall be inapplicable with respect to the Restricted Shares.

 

2

--------------------------------------------------------------------------------


 

Section 9. Continuation of Relationship

 

Nothing herein shall confer upon Grantee any right to continue in any capacity
with the Company or any of its subsidiaries, or interfere in any way with the
right of the Company or any such subsidiary (subject to the terms of any
separate agreement to the contrary) at any time to terminate such relationship.

 

Section 10. Rights as a Stockholder

 

Subject to the provisions of the Plan, the Notice and this Agreement, Grantee
shall have all of the powers, preferences, and rights of a holder of Common
Stock with respect to the shares of Common Stock comprising the Restricted
Shares. In order to facilitate the safekeeping of the Restricted Shares, Grantee
and the Company hereby appoint Mellon Investor Services LLC, or its designate,
as custodian of the Restricted Shares pending the lapse of restrictions thereon
at the time or on the conditions as set forth in the Notice.

 

Section 11. Section 83(b) Election

 

Grantee, relying solely on the Grantee’s own tax advisors, may choose whether or
not to file any Section 83(b) election under Section 83 of the Internal Revenue
Code of 1986, as amended (the “Code”), by filing an election under Section 83(b)
of the Code with the Internal Revenue Service within thirty (30) days after the
Date of Grant. A specimen form for making such an election and a summary
description of federal income tax consequences of making such an election are
attached as Appendix A hereto. Grantee acknowledges that it is Grantee’s sole
responsibility, and not whatsoever the Company’s responsibility, to file any
election under Section 83(b) of the Code on a timely basis. The Company shall
not file such elections for Grantee even if Grantee requests that the Company or
its representatives make a filing on Grantee’s behalf. A Section 83(b) election
would indicate Grantee’s choice to currently recognize taxable ordinary income
equal to the fair market value of the Restricted Shares on the Date of Grant.
FILING A SECTION 83(b) ELECTION WOULD BE AN ELECTION TO BE TAXED CURRENTLY ON
THE FAIR MARKET VALUE OF ALL THE RESTRICTED SHARES AND WOULD SUBJECT THE GRANTEE
TO IMMEDIATE TAXATION AND SIGNIFICANT RISKS AND UNCERTAINTIES. If an 83(b)
election is not made, then Grantee will not recognize taxable ordinary income
unless and until the forfeiture restrictions applicable to Restricted Shares
shall have lapsed.

 

Section 12. Limited Time to Assert Claims; Venue

 

Neither party will assert any claim or cause of action against the other on
account of any breach of this Agreement by the other more than one (1) year
following occurrence of the breach or more than six (6) months following
discovery of the breach, whichever period is earlier to expire. Each of the
parties hereto consents to the non-exclusive jurisdiction of any state or
federal court located within the County of Orange, State of California or the
county and state in which Grantee provided services to the Company or a direct
or indirect subsidiary thereof, and agrees that any actions or proceedings
relating to this Agreement may be litigated in such courts, and each of the
parties waives any objection which it may have based on personal jurisdiction,
improper venue or forum non conveniens to the conduct of any such action or
proceeding in any such court. Each of the parties acknowledges that the Company
is executing and performing this Agreement in Orange County, California.

 

Section 13. Governing Law

 

This Agreement shall be subject to, and governed by, the laws of the State of
Delaware irrespective of the fact that one or more of the parties now is, or may
become, a resident of a different state.

 

Section 14. Entire; Binding and Severable Agreement

 

The Notice, including the Agreement, and the Plan set forth the entire
understanding between the parties as to the subject matter hereof and supersedes
all prior oral or written and contemporaneous oral discussion, agreement and
understandings of any kind or nature. This Agreement shall inure to the benefit
of and be binding on the parties hereto and their respective heirs, executors,
administrators, successors and assigns. In the event any parts of this Agreement
are found to be void, the remaining provisions of this Agreement shall
nevertheless be binding with the same effect as though the void parts were
deleted.

 

3

--------------------------------------------------------------------------------


 

Section 15. The Plan

 

The Restricted Shares are subject to, and the Company and Grantee agree to be
bound by, all of the terms and conditions of the Plan, as the same shall be
amended from time to time in accordance with the terms thereof. A copy of the
Plan and other documents referred to herein are available for inspection by the
Grantee during business hours at the principal office of the Company.

 

Section 16. Certain Definitions

 

“Committee” shall mean the Company’s Compensation Committee or any other
committee appointed by the Board to administer the Plan or the Board itself to
the extent it administers the Plan itself.

 

“Date of Grant” shall mean the date specified in the Notice.

 

“Restricted Stock Award” shall mean the Award of Restricted Shares to the
Grantee under this Agreement in the amount specified in the Notice.

 

All other capitalized terms used herein, and not otherwise defined herein, shall
have the meanings given to them in the Plan.

 

4

--------------------------------------------------------------------------------


 

APPENDIX A

 

FEDERAL INCOME TAX CONSEQUENCES OF A SECTION 83(b) TAX ELECTION

 

IF YOU CHOOSE NOT TO MAKE A SECTION 83(b) ELECTION, YOU DO NOT NEED TO DO
ANYTHING. PLEASE CONSIDER THE SIGNIFICANT RISKS INVOLVED IN MAKING A SECTION
83(b) ELECTION BEFORE YOU CONSIDER DOING SO. MAKING A SECTION 83(b) ELECTION
RESULTS IN IMMEDIATE TAX CONSEQUENCES FOR YOU. YOU MUST CONSULT YOUR OWN
INDEPENDENT TAX ADVISOR IF YOU ARE CONSIDERING WHETHER OR NOT TO MAKE SUCH
ELECTION. YOU MUST RELY SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THAT
DECISION. IT IS SOLELY YOUR OWN RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE
AN ELECTION UNDER SECTION 83(b), IF YOU CHOOSE TO DO SO.

 

This is general information and is not tax advice. You are solely responsible
for independently obtaining tax advice with regard to your Restricted Stock
Award and deciding whether or not choosing to make a Section 83(b) election
would be in your best interests.

 

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
if you do not send a Section 83(b) election to the Internal Revenue Service,
then you will recognize ordinary income on account of Restricted Shares on the
date or dates when the restrictions lapse. The amount of taxable income will be
equal to the difference between the purchase price paid (if any) for the
Restricted Shares and the fair market value of the shares at the time the
restrictions lapse. If you do not file a Section 83(b) election, then you will
defer recognizing your taxable income until the forfeiture restrictions lapse as
to Restricted Shares.

 

You may, at your option, elect (by sending a Section 83(b) election to the
Internal Revenue Service) to instead be taxed immediately, rather than when such
shares cease to be subject to such forfeiture restrictions. You may make such
election only by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Date of Grant. A
specimen form for making this election is attached hereto; however, its
inclusion is not intended as any recommendation whatsoever that you make any
such election. If you file an election under Section 83(b) of the Code, you will
immediately become responsible to pay ordinary income taxes on account of
receiving the Restricted Shares, even though these shares will continue, unless
and until the restrictions lapse, to be subject to a substantial risk of
forfeiture and even though there is a risk that you will never be able to
transfer or sell the Restricted Shares. If you make the Section 83(b), election
you will be taxed on the entire fair market value of all the Restricted Shares
on the Date of Grant, and you will need to provide your own funds for all needed
tax withholding and/or tax payments. Those funds would need to come from some
source other than the Restricted Shares because those Restricted Shares are
initially nontransferable.

 

The following procedures are prescribed by the Internal Revenue Service of the
U.S. Treasury with respect to making an effective election under Section 83(b)
of the Code:

 

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Date of Grant of your Restricted Shares. This filing should be made by
registered or certified mail, return receipt requested.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.

3. You must also file another copy of the election form with your federal income
tax return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.

 

1

--------------------------------------------------------------------------------


 

SPECIMEN SECTION 83(b) TAX ELECTION

 

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

 

(1)

The taxpayer who performed the services is:

 

 

 

Name:

 

 

 

Address:

 

 

 

Taxpayer Identification No.:

 

 

(2)

The property with respect to which the election is being made is shares of the
common stock, par value $0.20 per share, of Microsemi Corporation, a Delaware
corporation (the “Company”).

 

 

(3)

The property was issued on , 200     .

 

 

(4)

The taxable year in which the election is being made is the calendar year
200     .

 

 

(5)

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Restricted Stock Agreement. The
amount of Restricted Shares and the time relative to the Date of Grant on which
such restrictions shall lapse are set forth in the following table:

 

 

 

Restrictions Lapse

 

 

 

as to These Respective

 

 

 

Numbers of Shares

 

On Sixth (6th) Anniv.

 

 

 

On Fifth (5th) Anniv.

 

 

 

On Fourth (4th) Anniv.

 

 

 

On Third (3rd) Anniv.

 

 

 

On Second (2nd) Anniv.

 

 

 

On First (1st) Anniv.

 

 

 

On Date of Grant

 

 

 

Total of above Numbers of Shares

 

 

 

Subject to this Grant:

 

 

 

 

(6)

The fair market value at the time of transfer (determined without regard to any
lapse restriction) is $                    per share, for a total of
$                    .

 

 

(7)

The amount paid for such property was $0.00 per share.

 

 

(8)

A copy of this statement was furnished to the Company for whom taxpayer rendered
the services underlying the transfer of property.

 

 

(9)

This statement is executed on                     , 200      .

 

Taxpayer’s Signature:

 

 

Spouse’s (if any) Signature:

 

 

 

 

 

 

Taxpayer’s Printed Name:

 

 

Spouse’s (if any) Printed Name:

 

 

2

--------------------------------------------------------------------------------